DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims, claims 1-20 are pending in this application. 
Examiner notes previous rejections under 35 USC 112 are withdrawn based on clarification of the claim language by applicant. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 16 are directed towards a method of predicting physiological alarm frequency by patient monitors. Examiner notes that other systems are known in the art for assessing alarm frequency for the purpose of assessing and reducing alarm fatigue in a medical setting (see US patents De Waele (US 20170061089 A1), Friedman (US 20170000424 A1), and Dyell (US 20150364022 A1) as example of systems aiming to reduce alarm fatigue in a manner relevant to the claimed invention). However, examiner notes differences in prior art and the present application as noted by the applicant in remarks on 11/16/2021, where it is noted that cited prior art does not teach the claimed feature of “calculating an alarm rate transform for the second healthcare environment comparing the initial alarm rate data for the second healthcare environment to the alarm rate model nor predicting alarm rates based on such an alarm rate transform”. This limitation is not found upon searching the prior art and thus shows the allowability of the claimed invention over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 December 2021